Case 3:19-cv-00373-DJH-CHL Document 1-2 Filed 05/22/19 Page 1 of 5 PageID #: 8




                             EXHIBIT A
Case 3:19-cv-00373-DJH-CHL Document 1-2 Filed 05/22/19 Page 2 of 5 PageID #: 9




                             EXHIBIT A
Case 3:19-cv-00373-DJH-CHL Document 1-2 Filed 05/22/19 Page 3 of 5 PageID #: 10




                             EXHIBIT A
Case 3:19-cv-00373-DJH-CHL Document 1-2 Filed 05/22/19 Page 4 of 5 PageID #: 11




                             EXHIBIT A
Case 3:19-cv-00373-DJH-CHL Document 1-2 Filed 05/22/19 Page 5 of 5 PageID #: 12




                             EXHIBIT A
